Citation Nr: 1636139	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating, in excess of 20 percent, for a lumbar spine disability, to include lumbar stenosis with degenerative disc disease (DDD).

2. Entitlement to a rating for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, and from September 1970 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to TDIU was initially raised in an August 2012 Board decision.  In that decision, the Board remanded both of these issues for further evidentiary development.  After completing the requested evidentiary development, in June 2015, the RO issued a rating decision continuing a 20 percent disability rating for service-connected lumbar stenosis with DDD.

In April 2015, the RO issued a statement of the case pertaining to the issue of entitlement to TDIU.  The record does not reflect that the Veteran perfected his appeal by submitting a timely VA Form 9, Appeal to Board of Veterans' Appeals.  However, in a recent July 28, 2016, the Veteran's representative continues to argue that a TDIU is warranted.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected back disability.  In light of the Court's holding in Rice, the Board will take jurisdiction of the TDIU claim as part of the pending increased rating claim.

In the June 2015 rating decision, the RO also granted service connection for radiculopathy of the bilateral lower extremities, secondary to the Veteran's lumbar stenosis and DDD.  A review of the claims folder does not reveal any expression of disagreement with the initial ratings assigned for these disabilities, thus any further discussion regarding those issues is unnecessary.

Following the June 2015 rating decision, additional documents were added to the claims folder.  In this regard, a waiver of Agency of Original Jurisdiction (AOJ) review is unnecessary because these documents do not affect the issues on appeal.

The case has now returned to the Board for further appellate review. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine disability is productive of forward flexion greater than 30 degrees; favorable ankylosis of his entire lumbar spine and incapacitating episodes as a result of his lumbar spine disability are not shown.


CONCLUSION OF LAW

The Veteran's lumbar spine disability is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated August 2008, informing him of the type and nature of evidence needed to substantiate his claim.  In December 2008, after the Veteran submitted his Notice of Disagreement, he was again provided notice of the type and nature of evidence needed to substantiate his claim.  The RO readjudicated the instant claim in June 2015, and the Veteran was provided with this decision.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained all updated VA outpatient records and service treatment records since September 2009, including records from the VA Medical Center in Miami, Florida.  Pursuant to the Board's August 2012 remand instructions, VA has also obtained records from an April 2012 visit and a January 2012 independent medical exam and records from the Social Security Administration (SSA).
 
In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in March 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his back condition based on findings and medical principles.  Pursuant to the Board's instruction to annotate all pertinent pathology associated with the Veteran's lumbar spine disability, the examiner specifically noted the results of range of motion testing including a discussion of the additional functional impairment the Veteran experienced, the extent of any favorable or unfavorable ankylosis, evidence of neurological manifestations of the disability, and the overall functional impact on the Veteran's daily activities, including employment.  Therefore, the Board finds that the March 2015 examination complied with the Board's August 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of a disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his service-connected lumbar spine disability is more severe than is reflected by the current rating.  Presently, the Veteran's lumbar spine disability is evaluated as 20 percent disabling under DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  His disability is characterized as lumbar stenosis with DDD.

In general, a disability of the spine may be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, DC 5242 is potentially applicable, as the Veteran has been diagnosed with DDD.

Under the General Rating Formula, a 20 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71(a).  Finally, a 100 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

A May 2007 record revealed that the Veteran exhibited forward flexion of the lumbar spine up to 50 degrees, and did not have ankylosis.  The Veteran was also denied disability benefits from the SSA in May 2007.  The agency reasoned that the Veteran would still be able to perform the work of a mortgage broker, which he had done in the past.

A February 2008 record revealed that the Veteran experienced worsening back pain after getting into a car and hearing a "pop."  In a March 2008 medical record, the Veteran exhibited flexion up to 20 degrees.  It is unclear whether this pertains to forward or lateral flexion.  After reviewing X-rays taken, the physician determined that there was evidence of multilevel degenerative disc disease.  In subsequent visits in April, May, and June 2008, the Veteran continued to exhibit flexion between 15 and 25 degrees, although it was still unclear as to whether the examiner was referring to forward flexion.  The Veteran continued to experience chronic pain throughout this time.  In an April 2008 record, the Veteran reported that he could no longer continue his occupation of selling cars because he had difficulty getting in and out of cars due to his back disability, and that he had trouble with telemarketing because he could not sit for long periods of time.  The Veteran also exhibited an antalgic gait.

In a June 2008 Functional Capacity Questionnaire, the examining physician found that the Veteran could only sit, stand, and walk, for less than 2 hours in a total 8 hour work day.  The Veteran would need to take unscheduled breaks every half hour to walk around, and would need to be absent from work for more than 4 days per month.  The physician also found that the Veteran experienced joint related problems from pain, functional loss, weakness, fatigability, incoordination, and limitation of motion.  The physician determined that the Veteran had 75 percent or less effectiveness in functionality when compared with a healthy individual.

During an October 2008 VA examination, the Veteran was found to have a history of pain, fatigue, decreased motion, stiffness, weakness, and spasms.  There was no finding of lumbar spine ankylosis, and the Veteran exhibited forward flexion up to 60 degrees.  The examiner determined that the Veteran had multilevel degenerative changes including generalized lower thoracic and lumbar spondylosis resulting in stenosis of the central spinal canal and spinal neural foramina.  The examiner also concluded that the Veteran's lumbar spine disability had significant effects on his occupation as a car salesman, including decreased mobility, problems lifting and carrying, lack of stamina, decreased strength, weakness, and lower extremity pain.  Based upon his symptoms, the Veteran's lumbar spine disability was assigned an increased 20 percent rating in a November 2008 rating decision.

The Veteran's physician at the VA Medical Center (VAMC) in Miami submitted a letter in December 2008 indicating that the Veteran had chronic back pain and diabetes, and that he currently had superimposed significant osteoarthritis which had been incapacitating him.  The Veteran had also been restricted from working.  The physician concluded that the Veteran would have lifelong problems with his back, and requested that he be considered permanently and totally disabled.

In a February 2009 record, the Veteran was observed to have reduced lordosis.  He continued to experience pain with minimal lumbar flexion and extension.  In August 2009, the Veteran sought assistance from his physician to request time off from his work due to his back pain.

November and December 2011 records revealed that the Veteran exhibited flexion at less than 10 percent and that his back pain worsened upon flexion.

In January 2012, the Veteran submitted an independent medical examination performed by a private physician.  Upon examination, the Veteran exhibited forward flexion up to 35 degrees, and there was no ankylosis observed.  The physician noted that the Veteran had flare ups necessitating bed rest approximately three times a month.  He opined that the Veteran's lumbar stenosis and DDD necessitated a disability rating of 40 percent.  The physician also submitted a Functional Capacity Questionnaire where he found that the Veteran had a productivity level of 75 percent or less when compared with a healthy individual.

Medical records from January 2012 also revealed that the Veteran exhibited reduced lordosis, and more pain upon extension rather than flexion.  A follow up examination was also conducted in January 2012 at the Miami VAMC.  During this examination, the Veteran exhibited forward flexion up to 45 degrees.  He reported flare ups that impacted the function of his spine which resulted in an inability to move and stiffness.  The Veteran also exhibited functional loss and impairment resulting in less movement than normal and pain upon movement.  The examiner found that the Veteran did have IVDS, and that he had incapacitating episodes in the past 12 months that lasted at least 4 weeks but less than 6 weeks.  The examiner also found that the Veteran's back disability impacted his ability to work due to difficulties tying his shoes and with activities that require bending or prolonged walking.

In March 2012, a Vocational Rehabilitation Counselor, obtained by the Veteran's attorney at the time, submitted a vocational assessment finding that the Veteran should be entitled to TDIU as a result of the Veteran's spine disability.  She referenced the January 2012 independent medical examination, and determined that the Veteran would not be able to fulfill the demands of even full-time sedentary work.

The Board's August 2012 remand instructions referenced an April 10, 2012 VA examination that may have had information regarding the Veteran's lumbar spine disability.  Upon review of the record, it was determined that report consisted of an MRI performed with regards to the cervical spine, and did not affect the Veteran's lumbar spine disability.

In December 2012, the Veteran continued to experience and report his back pain.  Records revealed that the Veteran experienced pain upon flexion and extension, but that he did not have scoliosis.  In April 2014, the Veteran reported that his back pain was worsening.

In a June 2014 VA examination, the Veteran exhibited forward flexion up to 70 degrees, and no ankylosis was observed.  The Veteran also did not have muscle spasms or guarding which resulted in an abnormal gait or abnormal spinal contour.  The Veteran did have functional loss and impairment including less movement than normal, pain upon movement, instability, disturbance with locomotion, and interference with sitting, standing, or weight bearing.  The examiner found that the Veteran did not have IVDS or incapacitating episodes.  While the examiner noted that the Veteran's lumbar spine disability did affect his ability to work since he could not sit for long periods of time and needed to take frequent breaks, it did not render him unemployable.

In March 2015 the Veteran had another VA examination performed.  The examiner noted that the Veteran had been diagnosed with IVDS and degenerative arthritis.  The Veteran reported functional impairment and loss due to his lack of mobility, his use of a cane for ambulation, and difficulty bending in any direction.  He exhibited forward flexion up to 45 degrees.  The examiner found that the Veteran had pain, weakness, fatigue, and lack of endurance that significantly limited his functional ability with repeated use over a period of time.  The Veteran also had guarding and tenderness resulting in abnormal gait or abnormal spinal contour.  The examiner did not find that the Veteran had ankylosis.  The Veteran did have IVDS, but there were no episodes found that required bed rest and treatment in the past 12 months.  The examiner did find that the Veteran's disability impacted his ability to work due to the limited range of motion in his back.

After reviewing the evidence of record, the Board finds that the Veteran's back disability, currently evaluated under DC 5242 for degenerative arthritis, as 20 percent disabling, should be continued.  The evidence of record does not warrant a higher rating for any portion of the appeal period.

The Veteran's symptoms do not meet the criteria for a rating in excess of 20 percent under either the General Rating Formula or the rating formula for IVDS.  The most recent VA examination revealed that the Veteran exhibited forward flexion of 45 degrees of the thoracolumbar spine, which is greater than the 30 degree limit under the General Rating Formula for a 40 percent rating.  The Veteran also did not have any incapacitating episodes which are required for a 10 percent rating under the rating formula for IVDS.  Furthermore, none of the medical records show that the Veteran ever exhibited ankylosis.  Thus, the Veteran does not meet the criteria for a 40 percent rating under the General Rating Formula.

Medical records from March to June 2008 do show that the Veteran exhibited flexion less than 30 degrees, however as noted earlier, it is not clear whether those records are referring to lateral flexion or forward flexion.  Furthermore, prior and subsequent records show the Veteran consistently exhibiting forward flexion greater than 30 degrees.  Even in the January 2012 independent medical examination submitted by the Veteran's former attorney, the Veteran exhibited forward flexion greater than 30 degrees.  Thus, the Veteran has not fulfilled the criteria for a higher rating under the General Rating Formula.

The Veteran also does not meet the criteria for a higher rating under the rating formula for IVDS.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The most recent March 2015 VA examination showed that the Veteran had no incapacitating episodes in the past 12 months.  While the January 2012 independent examination noted that the Veteran had flare ups necessitating bed rest approximately 3 times per month, the duration of those flare ups or the resulting bed rest has not been documented in the record.  Similarly, in the January 2012 follow up VA examination, while the examiner noted that the Veteran had incapacitating episodes lasting at least 4 weeks but less than 6 weeks, there was no mention of the dates or time periods in which such episodes occurred.  Furthermore, the record does not show any instances where the Veteran was ever prescribed bed rest by a medical provider.  In the absence of any indication that the Veteran was actually prescribed bed rest by a medical provider, assignment of a higher evaluation based upon the rating formula for IVDS is not warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca. See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  However, an increased evaluation for the Veteran's lumbar disability is not warranted on the basis of functional loss due to pain.  In this case, the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the VA examinations of record document that the Veteran had additional functional loss due to pain, weakness, and fatigue.  However, this additional loss due to the Veteran's pain is contemplated in the assigned 20 percent disability rating under DC 5242.  See 38 C.F.R. § 4.59.  Therefore, an increased evaluation is unwarranted under these provisions. 

In sum, the Board finds that an evaluation in excess of 20 percent for a lumbar spine disability is not warranted.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability.  There is no evidence of frequent hospitalizations due to lumbar symptoms.  The evidence has demonstrated pain in his lumbar spine with objective evidence of pain experienced at different ranges of motion.  The Veteran's evaluation under DC 5242 accurately contemplates this symptomatology.  The Board further notes that the VA examinations have concluded that the Veteran's lumbar spine disability has impacted his ability to work.  However, this has been contemplated in the Veteran's appeal regarding entitlement to TDIU which requires further development.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

ORDER

Entitlement to an increased disability rating in excess of 20 percent, for a lumbar spine disability, to include lumbar stenosis with degenerative disc disease (DDD), is denied.


REMAND

As noted above, the record reflects that the Veteran's lumbar spine disability has had a significant impact on his ability to maintain employment.  The Veteran was also granted service connection for radiculopathy of the bilateral extremities associated with his lumbar spine disability in June 2015.  The April 2015 statement of the case issued with regards to the Veteran's claim for TDIU does not contemplate these disabilities, and their impact on the Veteran's ability to maintain employment.  Although the Veteran's combined evaluation for compensation is 50 percent, and thus insufficient to meet the criteria for a schedular rating for TDIU, the record reflects that the Veteran may be eligible for an extraschedular rating.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims folder any outstanding records pertaining to the Veteran's service-connected disabilities

2. Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the TDIU claim.  The examiner is asked to elicit a history of all service-connected symptoms from the Veteran, examine him, and then comment on the functional impairment of his service-connected disabilities and their effect on securing and following a substantially gainful occupation.  The Veteran's educational and vocational history must be considered.  Advancing age and nonservice-connected disabilities are not for consideration.  The examiner is asked to provide a rationale for any opinion offered.

3. Refer the Veteran's case to the Director of Compensation and Pension Service for a ruling based upon entitlement to TDIU on an extraschedular basis.

4. After receiving a response from the Director of the Compensation and Pension Service and completing any further development warranted by the record, adjudicate the claim of entitlement to TDIU based upon an extraschedular basis.  If the claim is denied, furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


